Case: 22-1242    Document: 21     Page: 1   Filed: 05/10/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                THOMAS E. HOGLAND,
                  Claimant-Appellant

                             v.

   DENIS MCDONOUGH, Secretary of Veterans Af-
                     fairs,
              Respondent-Appellee
             ______________________

                        2022-1242
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-1483, Senior Judge William A.
 Moorman.
                 ______________________

                      ON MOTION
                  ______________________

                        ORDER
     Upon consideration of the parties’ joint stipulation of
 dismissal, which the court construes as a joint motion to
 dismiss this appeal pursuant to Rule 42(b) of the Federal
 Rules of Appellate Procedure,
    IT IS ORDERED THAT:
Case: 22-1242    Document: 21     Page: 2    Filed: 05/10/2022




 2                                   HOGLAND   v. MCDONOUGH



      (1) The motion is granted to the extent that the appeal
 is dismissed.
     (2) As noted by the parties, costs are to be paid in ac-
 cordance with the terms of their settlement agreement.
                                    FOR THE COURT

 May 10, 2022                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court

 ISSUED AS A MANDATE: May 10, 2022